DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 14 & 15 
Cancelled: None  
Added: None
Therefore Claims 1 – 19 are now pending.

Response to Arguments
Applicant's arguments filed 12/17/2019 have been fully considered but they are not persuasive. 
Applicant argues: Fukushima fails to teach that the holder portion 3Ba is in contact with the coupling portion 3Bc and the case cap 2Bb, much less that the coupling portion 3Bc and the case cap 2Bb extend from the holder portion 3Ba. Also, Fukushima fails to teach that a portion at one end of the printed board 8 in an axial direction of the printed board 8 is disposed within a recess provided inside the holder portion 3Ba. In addition, Fukushima teaches that the holder portion 3Ba and the coupling portion 3Bc are in contact with different portions of the printed board 8 that are respectively disposed at opposite ends of the printed board 8 in the axial direction of the printed board 8; Fukushima fails to teach that the case cap 2Bb is in contact with any portion of the printed board. Notably, Fukushima fails to teach that the holder portion 3Ba, the coupling portion 3Bc, and the case cap 2Bb are in contact with and coupled to a portion of the printed board 8 at one end of the printed board 8 in the axial direction of the printed board 8 (emphasis added). 
Examiner respectfully disagrees with the applicant in that Fukushima teaches the present amended limitations as applicant has argued. Fukushima discloses: a circuit board (8B – printed circuit board; Paragraph [0103]) including a portion (FIG 16, 8b) at one end of the circuit board (8B) in the axial direction of the circuit board (FIG 16 and Paragraph [0334]); 

Since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US Publication 2014/0306940 A1 in view of Ho US Publication 2015/0084934 A1 in further view of Chang et al., US Publication 2015/0286310.

With regards to Claim 1, Fukushima discloses: An electronic pen (FIGS 10 - 11C and Paragraph [0002]) comprising: 
a core body (FIG 11, 4B & 5B); 
a circuit board (8B – printed circuit board; Paragraph [0103]) including a portion (FIG 16, 8b) at one end of the circuit board (8B) in the axial direction of the circuit board (FIG 16 and Paragraph [0334]); 
a connection member (FIG 11B, 3Ba, 3B, 3Bc and 2Bb) includes a first portion (FIG 11B, 3Ba & FIG 16, 30 – which is a part of 3Ba) at a first end of the connection member (FIG 11B, 3Ba, 3B, 3Bc and 2Bb) and a second portion (FIG 11B, 3Ba & FIG 16, 72d & 75b) at a second end of the connection member (FIG 11B, shows this feature), wherein the first portion (30) is in contact with the second portion (72d & 75b) and the second portion (72d & 75b) extends from the first portion (30), wherein the portion (8b) of the circuit board (8B) at the one end of the circuit board (8B) in the axial direction of the circuit board (8B) is disposed within a recess (37Ab) provided inside the first portion (30) of the connection member (FIG 11B, 3Ba, 3B, 3Bc and 2Bb), and is wherein the first (30) and second portions (72d & 75b) of the connection member (FIG 11B, 3Ba, 3B, 3Bc and 2Bb) are in contact with (3Ba is on contact with) and coupled to (2Bb is coupled to the circuit board with 33B) the circuit board (see FIGS 11A – 11C);

a casing (FIG 2, 2 & 2B) that accommodates, the connection member (3Ba, 3B, 3Bc and 2Bb), and the rigid tubular member (3B)  with the circuit board (8B) disposed within the rigid member (3B).
Fukushima fails to explicitly disclose: a rigid tubular member that is in contact with and coupled to the first portion of the connection member at the first end of the connection member, wherein the circuit board is disposed within the rigid tubular member and fixed at the second end of the connection member by the second portion of the connection member that is in contact with and coupled to the circuity board;  
Ho discloses: a rigid tubular member (FIG 1C, 26) that is in contact with and coupled to the first portion (FIG 1C, 17) of the connection member (FIG 1C, 12, 17 & 24) at the first end of the connection member (FIG 1C, 17), wherein the circuit board (FIG 1C, 28) is disposed within the rigid tubular member (26) and fixed at the second end of the connection member (12 & 24) by the second portion of the connection member that is in contact with and coupled to the circuity board (in combination with Fukushima’s invention: by a portion of the connection member (FIG 11, 3Ba & 2Bb) that is in contact with (3Ba is on contact with) and coupled to (2Bb is coupled to the circuit board with 33B) the circuit board (see FIG 11).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a rigid tubular member that is fixed to the connection member at the second end of the connection member and accommodates the circuit board fixed by the connection 
The motivation for doing this would have yielded predictable results by improving the protection of the internal components of the pen.
Chang discloses: wherein the rigid tubular member (FIG 7, 34 – using the teachings of the half cylindrical portion of Chang and replacing the planar portion 3b of Fukushima’s invention)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the rigid tubular member in Fukushima’s modified invention as taught by Chang’s invention.
The motivation for doing this would have yielded predictable results by improving the protection of the internal components of the pen.

With regards to Claim 2, Chang discloses: wherein the side opening of the rigid tubular member (FIG 7, 34) is formed at a position corresponding to a predetermined electronic part provided on the circuit board (FIG 7, shows the opening corresponding to the electronic part of the PCB).  

With regards to Claim 3, Ho discloses: wherein the rigid tubular member (FIG 1C, 26) is provided with a cutout (opening at the end) in a fitting portion that fits to the connection member (FIG 1C, 17).  

With regards to Claim 4, Chang discloses: wherein the side opening of the rigid tubular member (FIG 7, 34) is provided continuously from a first end in an axial direction of rigid tubular member to a second end in the axial direction of the rigid tubular member (Chang’s tubular member which is the half cylindrical portion of 34 when used in Fukushima’s invention would have an opening from one end to the other end).  

With regards to Claim 5, Chang discloses: wherein the rigid tubular member (34) has a side wall over an angular range of not less than 180 degrees (FIG 7, shows that the side walls have a curvature which is more than 180 degrees), with an axis thereof as a center, even in a site of the side opening (FIG 7, shows this feature).  

With regards to Claim 6, Chang discloses: a board receiving section (FIG 4, 24) that is located between the rigid tubular member (FIG 7, 34) and the circuit board (FIG 4, 25) accommodated in the rigid tubular member (34), and 
Chang fails to disclose: that pushes the circuit board and clamps the circuit board between itself and the rigid tubular member.  
However it is old and well known by one having ordinary skills in the art of different types of fastening apparatuses to ensure that the circuit board is securely fastened in so that no damages would be done to the circuits due to user’s use of the pen.

With regards to Claim 7, Chang discloses: wherein the rigid tubular member is formed of any one of a metal, a carbon material, and a synthetic resin (Paragraph [0011]).  

With regards to Claim 8, Fukushima discloses: wherein the connection member includes a pen pressure detector (Paragraph [0071]).  

With regards to Claim 9, Fukushima discloses: a core body (FIG 11C, 41B) protruding through an opening (FIG 10, 21B) in the casing to outside of the casing (2B), 
a signal-transmitting or signal-transmitting-and-receiving coil is provided around the core body (FIG 7A, shows this feature).  

With regards to Claim 10, Fukushima discloses: wherein: 
the circuit board (8) includes a switch terminal section (11 – push switch) provided with at least two contacts (Paragraph [0076]), at an end thereof opposite to a side where the circuit board (8) is held by the connection member (3a & 3b), the electronic pen further comprises: 
a connection terminal section (FIG 4B, shows the connecting terminal for the switch terminal and that moves within the case) that moves within the casing according to a user's operation (Paragraph [0076 – 0077]), and that switches between a state in which the two contacts of the 52switch terminal section of the circuit board are electrically connected to each other (Paragraph [0076 – 0077]) and a state in which the two contacts are not electrically connected to each other (Paragraph [0076 – 0077]).  

With regards to Claim 11, Fukushima discloses: wherein the electronic pen is configured in a same shape as a refill to be accommodated in a ball-point pen casing (Paragraph [0162]).  

With regards to Claim 12, Fukushima discloses: wherein the electronic pen is configured in a same shape as a refill to be accommodated in a multi-functional pen casing (Paragraph [0162]).  

With regards to Claim 13, Ho discloses: wherein the rigid tubular member (FIG 1C, 26) has a side opening (see opening at top) that enables an operation to be performed (FIG 1C, 15 - pressing of a button) on the circuit board (FIG 1C, 28) disposed within the rigid tubular member (FIG 1C, 26) and held at the second end of the connection member (FIG 1C, 24) by a portion of the connection member that is in contact with and coupled to the circuity board (in combination with Fukushima’s invention: by a portion of the connection member (FIG 11, 3Ba & 2Bb) that is in contact with (3Ba is on contact with) and coupled to (2Bb is coupled to the circuit board with 33B) the circuit board (see FIG 11).

With regards to Claim 14, Fukushima discloses: wherein the first portion (30) and the second portion (72d & 75b) of the connection member (FIG 11B, 3Ba, 3B and 2Bb) are in contact with opposite sides of the portion (8b) of the circuit board (8B) at the 

With regards to Claim 15, Fukushima discloses: wherein the first portion (FIG 16, 30) of the connection member surrounds the portion (8b) of the circuit board (8B) at the one end of the circuit board in the axial direction of the circuit board (FIG 16, shows this feature).

With regards to Claim 16, Fukushima discloses: wherein the second portion (72d & 75b) of the connection member (FIG 11B, 3Ba, 3B, 3Bc and 2Bb) includes a pair of plate portions (37A – wall portion) that extend from the first portion (30) of the connection member (FIG 11B, 3Ba, 3B, 3Bc and 2Bb), and a portion of the circuit board is sandwiched between the plate portions (FIG 16, shows this feature).  

With regards to Claim 17, Fukushima fails to disclose: wherein an outer diameter of the first portion is greater than an outer diameter of the second portion.
However it would have been obvious matter of design choice to have an outer diameter of the first portion is greater than an outer diameter of the second portion, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art.
The motivation for doing this would have yielded predictable results.

With regards to Claim 18, Fukushima fails to disclose: wherein the rigid tubular member has a cylindrical shape.  
However it would have been obvious matter of design choice to have an outer diameter of the first portion is greater than an outer diameter of the second portion, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art.
The motivation for doing this would have yielded predictable results.

With regards to Claim 19, Fukushima discloses: a core body (FIG 11C, 41B) including a first end portion (tip) that protrudes through an opening (FIG 10, 21B) in the casing (2B) to outside of the casing (FIG 10, shows this feature) and a second end portion (FIG 11C, shows the second end) opposite to the first end portion (see FIG 11C), wherein the connection member holds the second end portion of the core body (FIG 11, clearly shows this feature).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625